                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

Shannon Tyrone Craig,

             Plaintiff,

v.                                                     Civil No. 19-1208 (JNE/LIB)
                                                       ORDER
Hennepin County Sheriff,

             Defendant.


       This matter is before the Court on a Report and Recommendation (“R&R”) issued

by the Honorable Leo I. Brisbois, United States Magistrate Judge, on July 23, 2019. ECF

No. 7. The R&R recommends that the Court dismiss Plaintiff’s claim without prejudice

for failure to prosecute under Federal Rule of Civil Procedure 41(b).

       On May 3, 2019, Shannon Tyrone Craig filed this action and applied to proceed in

forma pauperis (“IFP”). Magistrate Judge Brisbois denied the application because 28

U.S.C. § 1915(g) barred him from proceeding IFP and recommended that this action be

dismissed because Craig did not pay the filing fee by the July 7, 2019 deadline. Craig

filed no objections to the R&R. The Court adopts the recommended disposition.

Therefore, IT IS ORDERED THAT:

     1. This action [ECF No. 1] is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: September 3, 2019
                                                               s/ Joan N. Ericksen
                                                              JOAN N. ERICKSEN
                                                              United States District Judge
